DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 04/25/22, claims 10 and 15 have been amended, claims 4, 13, 20-22, 26, and 30-31 have been canceled, and claim 35 has been newly added.
 
Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claim 15 as filed on 04/25/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s) incorporating newly found prior art reference as discussed below.

4.	Applicant’s remarks with respect to currently pending claims as filed on 04/25/22 have been carefully considered/reviewed, but they are not persuasive.
The Applicant presents remarks of which the combination of cited references fails to disclose:
A)	wherein each of at least some of the viewers from which respective consumption data is obtained for the time slice at step (a), and for which the instance of 3D volumetric level of interest data is identified at step (b) and used in the aggregating at step (c), is the local viewer present at the real-world event that includes the real-world 3D scene, as required by independent claims 1 and 23;
B)	For independent claims 1 and 23, Fuchs and Liu are not analogous prior art, and thus, it was improper for Fuchs and Liu to be used in an obviousness rejection under 35 U.S.C. 103;
C)	For dependent claim 16, Gotman is not analogous prior art, and thus, it was improper for Gotman to be used in an obviousness rejection under 35 U.S.C. 103;
D)	impermissible hindsight was used to combine the prior art; and
E)	Dependent claim 16 limitation(s)/feature(s).  
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
In response to the remarks A), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Marilly et al, as a primary reference, discloses a method for identify and use three-dimensional (3D) volumetric level of interest data associated with a 3D scene, the method comprising:
(a)     obtaining respective consumption data (e.g., position of gaze of the viewer) associated with each viewer, of a plurality of viewers that are viewing the 3D scene, wherein the 3D scene comprises a real-world 3D scene of a real-world event (football games/matches) (paras. [0016-0017], [0009], [0046]);
(b)     based on consumption data (position of gaze of the viewer), 3D volumetric (3D saliency map) level/region of interest data associated with each of the viewers that are viewing the 3D scene, and thereby, identifying a plurality of separate instances of 3D volumetric level of interest data (paras. [0089], [0095]);
(c)    aggregating the 3D volumetric (3D saliency map) level/region of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene (para. [0018]); and
(d)    using the aggregated volumetric level/region of interest data (as above) to autonomously control (select) an aspect associated with the 3D scene (para. [0019]).
Marilly et al does not seem to explicitly disclose the underlined claimed features comprising: 
using time slice(s) for the method (a) – (d), and
wherein each of at least some of the viewers from which respective consumption data is obtained for the time slice at step (a) (as discussed above), and for which the instance of 3D volumetric level/region of interest data is identified at step (b) (as discussed above), and used in the aggregating at step (c) (as discussed above), is a local viewer present at the real-world event that includes the real-world 3D scene.


However, Marilly et al further discloses, capturing content of the 3D scene that is viewable by the multiple viewers, wherein the 3D scene comprises the real-world 3D scene of a real-world event and collecting information about the position of the gaze of the respective user on the video stream (paras. [0016-0017], [0046], [0105-0110]).
Furthermore, Robert et al, utilized as a secondary/supporting reference, teaches systems/method for generating time discrete 3D scenes comprising the time discrete 3D visualization of the site can be reconstructed that may characterize the development of the physical site at a particular point in time or “time slice” with 3D environment, so that the implementation can realize a time based monitoring of a physical location/site (para. [0111]). 
Moreover, Fuchs et al, utilized as an additional secondary/supporting reference, teaches low latency stabilization for head worn displays comprising providing an apparent position and an orientation of a (local) viewer, which determines what portion of a real world a viewer sees at a given instant (para. [0006]).
Moreover, Liu et al, utilized as an additional support, teaches systems/method for providing interaction(s) with e-billboards (would be a real-world scene) comprising interaction with the system engazing real-world viewers, wherein social media content of multiple viewers of the e-board maybe used to update in real time the display of the e-board (paras. [0104], [0012], [0032]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to incorporate/combine Robert et al, Fuchs et al, and Liu et al’s teachings as above so that:
(a)    for the time slice, obtain respective consumption data associated with each viewer, of the plurality of viewers that are viewing the 3D scene;
(b)    identify for the time slice, based on the consumption data, 3D volumetric (3D saliency map) level/region of interest data associated with each of the viewers that are viewing the 3D scene, and thereby, identify the plurality of separate instances of the 3D volumetric level of interest data for the time slice;
(c)    aggregating the 3D volumetric level/region of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene for the time slice; and
(d)    use the aggregated volumetric level/region of interest data to autonomously control (select) the aspect associated with the 3D scene for at least one of the time slice or the later time slice, and
wherein each of at least some of the viewers from which respective consumption data is obtained for the time slice at the step (a) (step (a) discussed above), and for which the instance of 3D volumetric level/region of interest data is identified at the step (b) (step (b) discussed above), and used in the aggregating at the step (c) (step (c) as discussed above), is a local viewer present at the real-world event that includes the real-world 3D scene,
so that the implementation can realize a time based monitoring of a physical location/site associated with each viewer of the plurality of viewers that are viewing the 3D scene, according to the received event type and photograph an object located in the corresponding direction, and transmit the photographed images over the outer network, and further provide an apparent position and an orientation of the local viewer in order to determine what portion of a real world the local viewer sees at a given instant, wherein social media content of multiple viewers of the real-world event maybe used to update in real time the display of the real-world 3D scene of the real-world event.
In response to the remarks B) and C), in response to Applicant's argument that Fuchs, Liu, and Gotman are nonanalogous art, it has been held that a prior art reference must: 
either be in the field of Applicant’s endeavor (3D image processing & display) or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Fuchs et al, utilized as the additional secondary/supporting reference,
is similarly in the field of Applicant’s endeavor (AR (Augmented Reality) image processing (e.g., a post rendering of 3D warp, tracker accuracy over a volume of points and paths in 3D under conditions of a range of head poses (especially rotation/yaw) and head turn speeds, tracker jitter over the volume of points and paths in 3D both when the tracking unit is held stationary and when it is moving, and end-to-end system latency in the AR (Augmented Reality) system configuration) & head worn display) and/or reasonably pertinent to the particular claimed feature(s) with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
Furthermore, Liu, utilized as the additional supporting reference, is similarly in the field of Applicant’s endeavor (interactive image/content processing (e.g., monitor viewer interactions with a displayed advertisement as well as an amount of time scheduled for the advertisement, and can intelligently determine whether to terminate display of an advertisement prior to a scheduled termination time due to low viewer interaction) & electronic display/billboards) and/or reasonably pertinent to the particular claimed feature(s) with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
Moreover, Gotman, utilized as the additional supporting reference, is similarly in the field of Applicant’s endeavor (image processing (e.g., generate three dimensional (3D) volumetric image data and (3D) visualization, 2D/3D processing algorithm) & display) and/or reasonably pertinent to the particular claimed feature(s) with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
Therefore, Fuchs, Liu, and Gotman are analogous prior art at least based on the reasons/rational as discussed above, and thus, proper for Fuchs, Liu, and Gotman to be used in an obviousness rejection under 35 U.S.C. 103.
In response to the remarks D), in response to Applicant's arguments/remarks that impermissible hindsight analysis/reasoning was used to combine the prior art, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the Examiner basically maintains the currently pending 103 rejections on the basis of taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
In response to the remarks E), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Marilly et al, as the primary reference, discloses aggregating the 3D volumetric level/region of interest data associated with two or more of the viewers for each of one or more locations/positions within the 3D scene by identifying at least some of a plurality of separate 3D volumes of region of interest (abs.; paras. [0016-0018]).
Marilly et al further discloses, capturing content of the 3D scene that is viewable by the multiple viewers, wherein the 3D scene comprises the real-world 3D scene of the real-world event and collecting information about the position of the gaze of the respective user on the video stream (paras. [0016-0017], [0046], [0105-0110]).
Furthermore, Robert et al, utilized as the secondary/supporting reference, teaches systems/method for generating time discrete 3D scenes comprising the time discrete 3D visualization of the site can be reconstructed that may characterize the development of the physical site at a particular point in time or “time slice” with 3D environment, so that the implementation can realize a time based monitoring of a physical location/site as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to incorporate/combine Robert et al’s teaching as above so that the step (c) further comprises aggregating the 3D volumetric level/region of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene, by identifying some of the plurality of separate 3D volumes of region of interest identified for the time slice, so that the implementation can realize a time based monitoring of a physical location/site.
The combination of Marilly et al, Robert et al, Fuchs et al, and Liu et does not seem to particularly disclose identifying where at least some of the plurality of separate 3D volumes of region of interest identified for the time slice, overlap one another.
However, GOTMAN et al, utilized as an another secondary/supporting reference,  teaches image visualization comprising generating 3D volumetric image data, wherein an image display region (204) visually presents a primary image (208) or a slice of primary image data, and the image display region further visually presents a primary region of interest (210) and at least one secondary region of interest (212, 214), all superimposed over the primary image (208) or the slice of primary image data (para. [0029]),
wherein the at least one secondary region of interest (212, 214) does not overlap the primary region of interest (210), in order to provide the user with a convenient way to review and interact with the viewing application, without the need to switch between different views of the same area and/or comprising image size and/or resolution (abs.; Figs. 2-3; paras. [0046], [0061], [0007]; see GOTMAN et al’s claims 4 and 16).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to further incorporate/combine GOTMAN et al’s teachings as above so that the step (c) further comprises aggregating the 3D volumetric level/region of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene, by identifying where at least some of the plurality of separate 3D volumes of region interest identified for the time slice, overlap one another or not, in order to provide the viewers with a convenient way to review and interact with the viewing application, without the need to switch between different views of the same area and/or comprising image size and/or resolution.
Note: the alternative version of this (same) claim feature(s) is discussed in the following new grounds of rejection for currently amended independent claim 15 feature(s). 
	In conclusion, the Examiner maintains the current rejection(s) of original pending claims (and the currently amended independent claim 15 and its newly added dependent claim 35 as discussed below), at least in view of all of the rational/reasons as set forth above.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 5-9, 17-19, 23-25, 29, and 34 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1) in view of Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1) as previously discussed in the last Office action as filed on 12/23/21. 

8.	Claim 14 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), Liu et al (2015/0046269 A1) as applied to claim 1 above, and further in view of Dachille et al (2009/0063118 A1) as previously discussed in the last Office action as filed on 12/23/21.

9.	Claims 27-28 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), Liu et al (2015/0046269 A1) as applied to claim 23 above, and further in view of Glover (2014/0009632 A1). 

10.	Claim 32 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1) as applied to claim 1 above, and further in view of Glover (2014/0009632 A1) and Campbell (2011/0085789 A1) as previously discussed in the last Office action as filed on 12/23/21.

11.	Claim 33 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), Liu et al (2015/0046269 A1) as applied to claim 23 above, and further in view of Glover (2014/0009632 A1), Campbell (2011/0085789 A1), and Curry (2010/0026809 A1) as previously discussed in the last Office action as filed on 12/23/21.

12.	Claim 34 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1) as applied to claim 1 above, and further in view of Tamir et al (2013/0278727 A1) as previously discussed in the last Office action as filed on 12/23/21.

13.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1) as applied to claim 1 above, and further in view of Curry et al (2010/0026809 A1).
Regarding claim 10, Marilly et al does not seem to particularly/explicitly disclose: 
wherein the step (d) further includes, for at least one later time slice, autonomously controlling a physical location of at least one real-world capture device that is used to capture content of the 3D scene that is viewable by the multiple viewers, so that the at least one real-world capture device is physically moved within the real-world scene from a first physical location to a second physical location that is physically closer to a high-attention volume that is determined based on the aggregated volumetric level of interest data.
However, Marilly et al further discloses, capturing content of the 3D scene that is viewable by the multiple viewers, wherein the 3D scene comprises the real-world 3D scene of the real-world event and collecting information about the position of the gaze of the respective user on the video stream (paras. [0016-0017], [0046], [0105-0110]).
Furthermore, Robert et al teaches systems/method for generating time discrete 3D scenes comprising the time discrete 3D visualization of the site can be reconstructed that may characterize the development of the physical site at a particular point in time or “time slice” with 3D environment, so that the implementation can realize a time based monitoring of a physical location/site (para. [0111]). 
Moreover, Curry et al teaches camera-based tracking and position determination for sporting events comprising controlling a physical location of at least one real-world capture device (camera) that is used to capture a content of scene, so that the at least one real-world capture device is physically moved within the real-world scene from a first physical location to a second physical location, so as to position camera(s) for optimal coverage and select corresponding cameras and viewpoints for maximum interest (abs.; paras. [0010], [0086], [0089-0091]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to incorporate/combine Robert et al and Curry et al’s teachings as above so that the step (d) further includes, for at least one later time slice, autonomously controlling the physical location of at least one real-world capture device that is used to capture content of the 3D scene that is viewable by the multiple viewers, so that the at least one real-world capture device is physically moved within the real-world scene from the first physical location to the second physical location that is physically closer to the high-attention volume that is determined based on the aggregated volumetric level of interest data, 
so that the implementation can realize a time based monitoring of a physical location/site associated with each viewer of the plurality of viewers that are viewing the 3D scene, and  position camera(s) for optimal coverage and select corresponding cameras and viewpoints for maximum interest.

14.	Claim 11 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1), and Curry (2010/0026809 A1) as applied to claim 10 above, and further in view of Tsujii (6,792,153 B1).
Regarding claim 11, Marilly et al discloses, rendering one or more 3D volume(s) of high interest (ROI) at a higher resolution (by selection) than another portion of the 3D scene that is also rendered, but is outside the 3D volume(s) of high interest (paras. [0074-0076]).
Furthermore, Robert et al teaches the time slice as discussed above.
The combination of Marilly et al, Robert et al, Curry does not seem to particularly disclose compressing image data associated with one or more 3D volume(s) of high interest at a lower compression ratio than another portion of the 3D scene that is outside the 3D volume(s) of high interest.
However, Tsujii teaches image processing apparatus/method comprising compressing image data associated with high (quality) interest (region of interest) at a lower compression ratio than another portion of the image data that is outside (non-region of interest) the high interest, thereby changing the compression ratio of images in correspondence with their important levels and a storage medium (col. 2, lines 43-47 and 25-29).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to incorporate/combine Robert et al and Tsujii’s teachings as above so that the step (d) further includes, for at least one of the time slice or the later time slice, compressing/encoding image data associated with one or more 3D volume(s) of high interest at the lower compression ratio than another portion of the 3D scene that is also rendered, but is outside the 3D volume(s) of high interest, thereby changing the compression ratio of images in correspondence with their important levels and the storage medium.

15.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1), Robert et al (2017/0193693 A1), Fuchs et al (2016/0035139 A1), and Liu et al (2015/0046269 A1), and Curry (2010/0026809 A1) as applied to claim 10 above, and further in view of Glover (2014/0009632 A1).
Regarding claim 12, Marilly et al discloses, 
(a)	capturing content of the 3D scene that is viewable by the multiple viewers, and collecting information about the position of the gaze of the respective user on the video stream (paras. [0046], [0105-0110], [0017]).
Furthermore, Marilly et al discloses “Video streaming with interactive pan, tilt, and/or zoom” (para. [0011]).
Moreover, Robert et al teaches the time slice as discussed above.
Furthermore, autonomously/automatically controlling pan, tilt, and/or zoom of at least one capture device (such as utilized in a surveillance camera) is conventionally well known in the art for an obvious reason of tracking (by the surveillance camera) a suspicious activity/event/person such as in a surveillance area/region of interest.
As an additional support, Glover teaches remotely controlled automatic camera tracking system comprising autonomously controlling at least one of a physical location, a pan, or a tilt of at least one real-world capture device (camera), which eliminates the requirement to have microprocessors coupled to the tracking station, enables range and bearing information to be viewed by the operator, and conserve radio power (abs.; Fig. 6, 640; paras. [0036-0037], [0020-0021]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the step (d) includes, for at least one of the time slice or a later time slice, autonomously/automatically controlling pan, tilt, and/or zoom of at least one capture device that is used to capture content of the 3D scene that is viewable by the multiple viewers for an obvious reason of tracking (by the image capture device) such as the position of the gaze of the respective multiple viewers.

16.	Claims 15 and 35 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marilly et al (2016/0360267 A1) in view of Robert et al (2017/0193693 A1), GOTMAN et al (2016/0275709 A1), and Yu et al (2016/0247325 A1).
Regarding claim 15, Marilly et al discloses one or more non-transitory processor readable storage devices for a method of identifying and using three-dimensional (3D) volumetric level of interest data associated with a 3D scene that is being viewed by multiple viewers, the method comprising:
one or more processors (Fig. 2, 5) configured for:
(a)     obtaining respective consumption data associated with each viewer, of a plurality of viewers that are viewing the 3D scene (paras. [0016-0017], [0009], [0046]);
(b)     based on the consumption data, 3D volumetric (3D saliency map) level/region of interest data associated with each of the viewers that are viewing the 3D scene, and thereby, identifying a plurality of separate instances of 3D volumetric level of interest data (paras. [0089], [0095]);
(c)    aggregating the 3D volumetric level of interest data to determine a high-attention volume associated with two or more of the viewers for each of one or more locations within the 3D scene (para. [0018]);
(d)    using the aggregated volumetric level of interest data to autonomously control (select) an aspect associated with the 3D scene (para. [0019]); and
wherein the 3D scene comprises a computer rendered virtual scene (paras. [0105-0109]), 
a virtual location of a virtual capture device (paras. [0105-0109]),
wherein each of the viewers views the computer rendered virtual scene from a respective viewpoint that can differ from one another (para. [0114]).
Marilly et al further discloses: 
at least one virtual capture device that is used to capture content of the 3D scene that is viewable by the multiple viewers (paras. [0041-0044], [0046], [0105-0110]); 
collecting information about the position of the gaze of the respective user on the video stream (paras. [0046], [0105-0110], [0017]), and
aggregating the 3D volumetric level of interest data associated with two or more of the viewers for each of one or more locations/positions within the 3D scene by identifying at least some of a plurality of separate 3D volumes of interest (abs.; paras. [0016-0018]).
Marilly et al does not seem to particularly/explicitly disclose: 
using time slice(s) for the method (a) – (d), and
wherein step (c) comprises aggregating the 3D volumetric level of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene, by identifying where at least some of a plurality of separate 3D volumes of interest identified for the time slice overlap one another.
However, Marilly et al further discloses, capturing content of the 3D scene that is viewable by the multiple viewers, wherein the 3D scene comprises the real-world 3D scene of the real-world event and collecting information about the position of the gaze of the respective user on the video stream (paras. [0016-0017], [0046], [0105-0110]).
Furthermore, Robert et al teaches systems/method for generating time discrete 3D scenes comprising the time discrete 3D visualization of the site can be reconstructed that may
characterize the development of the physical site at a particular point in time or “time slice” with 3D environment, so that the implementation can realize a time based monitoring of a physical location/site (para. [0111]). 
Moreover, GOTMAN et al teaches image visualization comprising generating 3D volumetric image data, wherein the image data represents a slice of primary image data,
wherein the at least one secondary region of interest (212, 214) does not overlap the primary region of interest (210) in order to provide the user with a convenient way to review and interact with the viewing application, without the need to switch between different views of the same area and/or comprising image size and/or resolution (abs.; Figs. 2-3; paras. [0046], [0061], [0007]; see GOTMAN et al’s claims 4 and 16).
Moreover, YU et al teaches system/method for image composition comprising: 
an imaging device (101) that may be configured to generate or provide one or more images of a region of interest, wherein the images may be three-dimensional (3D) images, two-dimensional (2D) images, or the like, or a combination thereof, wherein an overlapping image may depict an overlapping region of a number of sub-images regardless of whether they are successive or not (e.g., an overlapping image may depict an overlapping region of two successive sub-images), wherein an overlapping image may be part of a sub-image and a sub-image may refer to an image of a portion of a region of interest, wherein a set of 3D volume data may correspond to a stack of 2D images, wherein a 2D image may be referred to as a slice (e.g., a set of 3D volume data may correspond to a stack of 2D images), wherein a stack of 2D images may be referred to as a 3D image, and the overlapping region corresponding to the set of  3D volume data may be depicted by a stack of 2D overlapping images (paras. [0059-0060]); and 
a pixel value of the pixel map may be the slice number corresponding to a slice of the overlapping image corresponding to 3D volume data that has the maximum intensity at a pixel (e.g., an overlapping image corresponding to 3D volume data may have 80 (timed) slices), wherein the first overlapping image and the second overlapping image may be fused based on a correlation to provide a composite image (paras. [0187], [0007]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to incorporate/combine Robert et al and Choi et al’s teachings as above so that:
(a)    for the time slice, obtain respective consumption data associated with each viewer, of the plurality of viewers that are viewing the 3D scene;
(b)    identify for the time slice, based on the consumption data, 3D volumetric (3D saliency map) level/region of interest data associated with each of the viewers that are viewing the 3D scene, and thereby, identify the plurality of separate instances of 3D volumetric level of interest data for the time slice;
(c)    aggregating the 3D volumetric level of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene for the time slice; and
(d)    use the aggregated volumetric level of interest data to autonomously control the aspect associated with the 3D scene for at least one of the time slice or a later time slice, and
wherein step (c) comprises aggregating the 3D volumetric level of interest data associated with two or more of the viewers for each of one or more locations within the 3D scene, by identifying where at least some of a plurality of separate 3D volumes of interest identified for the time slice overlap one another, in order to provide the viewers with a convenient way to review and interact with the viewing application, without the need to switch between different views of the same area and/or comprising image size and/or resolution, provide a composite image by fusing/combining the first overlapping image and the second overlapping image based on a correlation.
Regarding claim 35, Marilly et al discloses, capturing content of the 3D scene that is viewable by the multiple viewers, wherein the 3D scene comprises the real-world 3D scene of the real-world event and collecting information about the position of the gaze of the respective user on the video stream as discussed above.
Marilly et al further discloses, wherein at least some of the consumption data is provided by one or more cameras (3) trained on one or more said local viewers, and wherein each of at least some of the viewers is viewing a computer rendered 3D virtual scene (abs.; Fig. 4b; paras. [0105-0109], [0113-0114]).
Furthermore, Robert et al teaches systems/method for generating time discrete 3D scenes comprising the time discrete 3D visualization of the site can be reconstructed that may
characterize the development of the physical site at a particular point in time or “time slice” with 3D environment, so that the implementation can realize a time based monitoring of a physical location/site as discussed above. 
Moreover, Curry et al teaches camera-based tracking and position determination for sporting events comprising controlling a physical location of at least one real-world capture device (camera) that is used to capture a content of scene, so that the at least one real-world capture device is physically moved within the real-world scene from a first physical location to a second physical location, so as to position camera(s) for optimal coverage and select corresponding cameras and viewpoints for maximum interest (abs.; paras. [0010], [0086], [0089-0091]).
Moreover, Bear et al teaches head-mounted display apparatus for navigating a virtual environment comprising controlling a virtual location (additionally a virtual orientation) of a virtual capture device (virtual camera) that is used to capture content of a virtual scene that is viewable by a viewer, in order to navigate virtual environment more natural and enable a participant to pivot, tip, and aim the apparatus to orient and move through virtual space hands free (abs.; paras. [0044-0046], [0073], [0084]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for identifying and using three-dimensional (3D) volumetric level of interest data as taught by Marilly et al to further incorporate/combine Robert et al, Curry et al, and Bear et al’s teachings as above so that:
the 3D scene comprises a computer rendered 3D virtual scene, and 
the step (d) includes, for at least one later time slice, autonomously controlling the virtual location of the virtual capture device that is used to capture content of the 3D scene that is viewable by the multiple viewers, thereby causing the virtual capture device to be moved from the first virtual location to the second virtual location within the computer rendered virtual scene,
so that the implementation can realize a time based monitoring of a physical location/site associated with each viewer of the plurality of viewers that are viewing the 3D scene, and position camera(s) for optimal coverage and select corresponding cameras and viewpoints for maximum interest, as well as navigate virtual environment more natural, and enable a participant to pivot, tip, and aim the apparatus to orient and move through virtual space hands free.

					Conclusion
17.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Tuer et al (2006/0170673 A1), System/method for hapto-visual scene development and deployment. 

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

20.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483